Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00187-CV

                Fred WIGGINS, as Trustee of the Wiggins Revocable Trust,
                                      Appellant

                                             v.

                        Jeffrey A. GLOVER and Donna S. Glover,
                                      Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 16-01-00022-CVK
                        Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellees are awarded the costs they incurred related to this appeal.

      SIGNED May 29, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice